Citation Nr: 1644109	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  08-03 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance under Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1955 to July 1958 and from June 1962 to March 1980.  He is the recipient of numerous awards and decorations, to include the Combat Infantryman Badge and Purple Heart Medal.  He died in May 2006 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the issues on appeal, along with the issue of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.  Thereafter, in her October 2007 notice of disagreement, the appellant stated that she "disagree[d] with VA's denial of [s]ervice [c]onnection for the cause of [the Veteran's] death."  The RO interpreted this statement as an appeal to the issues listed on the cover page only and the appellant has not expressed dissatisfaction with this interpretation at any time in the nearly ten year history of the appeal.  Thus, the Board notes that the issue of entitlement to DIC under 38 U.S.C. § 1318 is not currently on appeal.

In the aforementioned notice of disagreement, the appellant requested a hearing before a Decision Review Officer at the RO.  However, in February 2008, prior to any scheduled hearing, the appellant's representative reported that she no longer desired a hearing in the appeal.  Consequently, such hearing request is considered withdrawn.

The Board remanded the instant matter in December 2011 and November 2013.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
Upon the case's return to the Board, it was determined that further medical inquiry was necessary to decide the claim.  As such, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in April 2016.  Such opinion was received in June 2016.  The appellant and her representative were provided a copy of the opinion and allowed 60 days to submit additional evidence and/or argument.  The appellant's representative filed a response in September 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as cardiorespiratory arrest with underlying causes of brain anoxia, severe hypotension, and small bowel obstruction with sepsis, and pneumothorax is listed as a significant condition that contributed to death but did not result in the underlying cause.  Such also reflects that the Veteran underwent a laparotomy for a small bowel obstruction on May 1, 2006, and that tobacco use contributed to his death.

2.  At the time of death, the Veteran was service-connected for hypertension, residuals of a left knee meniscectomy, and scars, all rated as 10 percent disabling; and low back strain, right knee injury, rhinitis, and left herniorrhaphy, all assigned non-compensable ratings.  His combined rating was 30 percent, effective April 1, 1980.  

3.  A disability of service origin did not cause or contribute to the Veteran's death.

4.  Side effects of medication taken for the Veteran's service-connected hypertension did not cause or substantially or materially contribute to cause his death or result in debilitating effects or general impairment of health to an extent that rendered him materially less capable of resisting the effects of the disease that primarily caused death.

5.  The Veteran did not have a permanent total service-connected disability at the date of his death and did not die as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2015).

2.  The claim for Dependents' Educational Assistance benefits under the provisions of 38 U.S.C.A. Chapter 35 lacks legal merit.  38 U.S.C.A. §§ 3500, 3501, 5102, 5107 (West 2014); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2015); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The following discussion is limited to the claim for service connection for the cause of the Veteran's death.  As to the claim for benefits under Chapter 35, Title 38, of the United States Code, the Board observes that the provisions of the law regarding notice and assistance with development have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In the instant case, VA's general duty to notify was satisfied by a July 2006 letter, sent prior to the issuance of the rating decision on appeal.  Additionally, pursuant to the December 2011 remand, a June 2012 letter advised the appellant with notice of the conditions for which the Veteran was service-connected at the time of his death and an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition as well as one not yet service-connected.  Thereafter, the claims were readjudicated in Marc 2013 and July 2015 supplemental statements of the case.  Thus, the Board finds that the duty to notify has been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and considered.  

In this regard, the Board notes that the AOJ issued a formal finding of unavailability of certain records located at MacDill Airforce Base (6th Medical Group), Walter Reed Medical Center, and Fort Monmouth (Patterson Army Health Clinic) in February 2007.  Given the comprehensive efforts made to obtain the aforementioned records, the Board finds that no further efforts to procure them are required.  Specifically, the AOJ made attempts to obtain these records as noted in the February 2007 formal finding, notified the appellant of its failure to obtain the records in the same month, and the record does contain some of the Veteran's records from Patterson Army Hospital.  Based on the AOJ's efforts, as detailed in the formal finding memorandum, the Board determines that any further efforts to obtain possibly missing records from these sources would be futile.
  
The Board also notes that, while the record contains numerous treatment records from Bayfront Medical Center (hereinafter referred to as 'Bayfront'), including records related to the Veteran's end of life care, the appeal was remanded in December 2011 and November 2013 for the procurement of any potentially outstanding records from this facility, specifically, all nursing notes and medication lists.  While no additional records from Bayfront Medical Center have been associated with the record, the Board nevertheless finds that the duty to assist the appellant in obtaining such records has been satisfied.  In support thereof, the Board provides the following history regarding the efforts made to obtain such records.  In June 2012, the AOJ asked the appellant to provide an updated release for Bayfront and, in August 2012, after receiving the updated release, the AOJ requested the records from Bayfront.  Later that month, Bayfront responded indicating that the appellant needed to complete and return another release form that was specific to the medical center.  The AOJ advised the appellant of the need for completion of the Bayfront-specific release in January 2013 and, while she submitted it to VA in March 2013, the AOJ did not make a follow-up attempt to obtain the records.  Then, in October 2013 pursuant to 38 C.F.R. § 20.711, the appellant's representative submitted a motion to the Board to issue a subpoena to Bayfront.  The Board denied the motion in November 2013, noting that all reasonable means for obtaining the records had not been exhausted and remanded the appeal for additional attempts to obtain the outstanding records.  

Accordingly, in April 2014, the AOJ asked the appellant to submit an updated VA release and a new Bayfront-specific release to obtain any outstanding records.  In March 2015, after the appellant provided the releases, the AOJ again attempted to obtain the records from Bayfront and notified the appellant that the records had been requested but that it was her "responsibility to see that VA receive[d them.]"  Shortly thereafter, in April 2015, Bayfront notified VA that the appellant also needed to submit a copy of the Veteran's death certificate.  Here, the Board notes that Bayfront's specific release form provides a line for the signature of the patient or the legal representative and additional lines for the legal representative to identify her relationship to the patient and to specify what documentation the representative had attached to the form to corroborate the alleged relationship.  Thus, in May 2015, the AOJ again notified the appellant that she had not properly completed the release form and that she needed to submit a copy of the Veteran's death certificate to Bayfront.  Thereafter, in June 2015, the AOJ notified the appellant that the additional records from Bayfront had not been received and that the AOJ would make no further attempts to obtain them.  The appellant was advised that she should submit the records herself if she wanted them considered.

Given the foregoing, the Board finds that the duty to assist in obtaining any potentially outstanding records from Bayfront has been satisfied in accordance with 38 C.F.R. 3.159(c)(1)'s requirement that VA make reasonable attempts to obtain non-federal records.  Here, VA has made more than reasonable attempts to obtain these records, despite the appellant's representative's April 2016 assertions to the contrary.  Specifically, numerous requests were made to Bayfront and the case was remanded twice to afford the appellant an opportunity to properly complete and submit the necessary releases or to personally submit the records.  In fact, it was the Board that first notified the appellant that outstanding records may exist that would support her claim.  The appellant was repeatedly notified of her responsibilities with regard to obtaining private medical records but failed to properly complete the request process (despite notification from VA as how to proceed) or to submit the records herself.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Thus, the Board finds that no further efforts in this regard are necessary.  

The record also contains a July 2007 VA opinion and a June 2016 VHA expert medical opinion.  The Board finds that such opinions are adequate to decide the issue as they considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Furthermore, the Board finds there has been substantial compliance with the Board's December 2011 and November 2013 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In this regard, as noted above, the appeal was remanded in order to obtain potentially outstanding records from Bayfront and, if the updated records revealed pertinent information, to obtain an addendum VA opinion.  For the reasons cited above, VA has satisfied its duty to assist with regards to procurement of any possibly missing records from Bayfront.  Additionally, the June 2016 VHA opinion is sufficient to decide the claim.  Therefore, the Board finds that there has been substantial compliance with the Board's December 2011 and November 2013 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

A.  Service Connection for the Cause of the Veteran's Death

The appellant is seeking to establish entitlement to service connection for the cause of the Veteran's death.  As discussed in the Board's prior remands, the appellant has asserted that medication the Veteran took for his service-connected hypertension, Diovan/HCT, contributed substantially to his death, as one possible side-effect of the medication was the development of hypotension, which was listed as one of the immediate causes of the Veteran's death.  The appellant has also submitted an internet article in which it is reported that non-tuberculous mycobacteria causes chronic rhinosinusitis.  

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principle cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In addition to the foregoing, relevant laws and regulations provide that a Veteran who served in Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  In the instant case, the Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam during the Vietnam Era.  

However, while the Board acknowledges the duty to develop all theories of entitlement pursuant to Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009), neither the appellant nor her representative has argued, and the record does not suggest, that the Veteran's death was related to his presumed exposure to herbicides while serving in Vietnam.  Additionally, none of the causes or contributing factors noted on the Veteran's death certificate are presumptively related to herbicide exposure and there is no competent evidence of record otherwise linking such disabilities with said exposure.  See 38 C.F.R. § 3.309(e); Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Thus, the Board will focus the following discussion on the appellant's specific allegations.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

With the above criteria in mind, the facts and contentions will be summarized.  The Veteran's death certificate lists the immediate cause of death as cardiorespiratory arrest with underlying causes of brain anoxia, severe hypotension, and small bowel obstruction with sepsis, and pneumothorax is listed as a significant condition that contributed to death but did not result in the underlying cause.  Such also reflects that the Veteran underwent a laparotomy for a small bowel obstruction on May 1, 2006, and that tobacco use contributed to his death.  At the time of the Veteran's death, service connection was in effect for hypertension, residuals of a left knee meniscectomy, scars, low back strain, right knee injury, rhinitis, and left herniorrhaphy.

The Veteran's STRs of record do not reflect cardiorespiratory disease, brain anoxia, severe hypotension, or small bowel obstruction with sepsis, nor is any such disability shown within the one year post-service presumptive period for "chronic" diseases such as cardiovascular-renal disease.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, the Veteran's November 1979 separation examination report notes that his lungs and chest, heart, and abdomen and viscera were all within normal limits.  Furthermore, he denied experiencing shortness of breath, pain or pressure in the chest, chronic cough, palpation or pounding heart, heart trouble, high or low blood pressure, or intestinal trouble in a concurrent report of medical history.   

In July 2007, a VA examiner reviewed the Veteran's records, including those from Bayfront associated with his end of life care.  Thereafter, the examiner opined that there was nothing in the Veteran's medical records to indicate that his service-connected hypertension was either a primary cause or a secondary cause to the Veteran's death.  Instead, the examiner noted that the Veteran's death was the primary result of small bowel obstruction and that while surgery was performed as an attempt to cure said obstruction, the Veteran continued to deteriorate thereafter.  The examiner also noted that emphysema contributed to the Veteran's death and that neither emphysema nor the bowel obstruction were related to the Veteran's hypertension.  Unfortunately, the examiner did not provide an opinion as to whether the Veteran's hypertension medication could have caused or contributed to his hypotension, a theory initially raised by the appellant in submissions associated with the record after the July 2007 examination.

Specifically, in February 2008, the appellant submitted a private opinion from 
Dr. K.W.  Notably, Dr. K.W. was not able to personally review the medical records from Bayfront and, thus began his opinion by citing several inaccurate facts, including that the Veteran's end of life care was provided by VA and that the Veteran died from peritonitis and hypotension alone.  Thereafter, he specifically noted that as he was not associated with the Veteran's end of life care, there may be facts or circumstances of which he was unaware regarding the Veteran's care.  Nevertheless, he ultimately opined that, if the Veteran was taking Diovan/HCT during his course of treatment, it may have contributed to his hypotension.  No further rationale was offered.  As this opinion is speculative in nature, based on inaccurate facts, and unsupported by any rationale, the Board affords it no probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

Thus, as the medical evidence of record was insufficient to decide the claim, the Board sought an expert medical opinion from an internal medicine specialist in April 2016.  In the request for the opinion, the Board outlined the findings on the Veteran's death certificate, his general hospital course from March 2006 to May 2006, his use of Diovan/HCT to treat his service-connected hypertension, and noted the appellant's contentions that the Veteran's hypertension medication caused him to develop hypotension.  In June 2016, the requested opinion was provided by the Section Chief of the academic general internal medicine program at a VA Medical Center.  After reviewing the evidence of record, the examiner opined that "the [V]eteran's hypertension was not the immediate or underlying cause of his death."  In support thereof, the examiner noted that the Veteran's use of Diovan/HCT on an outpatient basis was appropriate and that the Veteran died over a month after he was initially hospitalized for a spontaneous pneumothorax.  As such, the physician indicated that his prior use of blood pressure medication would have no effect on his blood pressure at the time of his death.  Instead, it was intimated that the Veteran's "death was caused by his pneumothorax, multiple surgeries, bowel obstruction and sepsis coupled with his underlying [chronic obstructive pulmonary disease] and poor medical condition."  In short, the examiner stated the "[V]eteran's hypertension did not contribute to his death, combine to cause his death, or aide or lend assistance to his death."

In addition to the aforementioned opinions, the record also contains several articles obtained from the internet including "New Theory of Chronic Sinusitis:  It's Mycobacteria" and "Diovan HCT Side Effects & Drug Interactions[.]"  The first article discusses a theory that non-tuberculous mycobacteria cause chronic rhinosinusitis.  The second article lists the possible side-effects and drug interactions with the use of Diovan/HCT, to include hypotension. 

The Board acknowledges that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra.)). 

In this case, the medical articles submitted by the appellant only provide general information as to the possibility that chronic rhinosinusitis could be caused by non-tuberculous mycobacteria and that one potential side effect of the use of Diovan/HCT is hypotension.  They are not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a generic relationship between the Veteran's service or his service-connected disabilities and his cause of death with a degree of certainty that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, the articles are afforded no probative weight.  Wallin, supra; Sacks, supra.

In contrast, the July 2007 VA examiner and June 2016 internal medicine expert considered all relevant facts and found that the Veteran's cause of death was unrelated to his military service or a service-connected disability.  In this regard, the July 2007 VA examiner determined that the Veteran's death was the primary result of small bowel obstruction, and his emphysema also contributed to his death.  The June 2016 VHA examiner likewise determined that the Veteran's death was caused by that his pneumothorax, multiple surgeries, bowel obstruction, and sepsis coupled with his underlying chronic pulmonary obstructive disease and poor medical condition.  Furthermore, both physicians found that the Veteran's hypertension did not cause or contribute to his death.  In this regard, the July 2007 VA examiner concluded that there was nothing in the Veteran's medical records to indicate that his service-connected hypertension was either a primary cause or a secondary cause of death, and neither the Veteran's fatal emphysema nor the bowel obstruction were related to his hypertension.  Similarly, the June 2016 VHA examiner determined that the Veteran's hypertension was not the immediate or underlying cause of his death, and did not contribute, combine to cause, or aid or lend assistance in his death.  He further concluded that the medication that was prescribed for his hypertension as an outpatient was appropriate and had no effect on his blood pressure at the time of death.

The Board accords the July 2007 and June 2016 VA opinions great probative weight as the examiners provided a complete rationale, relying on and citing to the records reviewed. Moreover, they offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, while not addressed by the July 2007 VA examiner, the June 2016 VHA opinion was directly responsive to the appellant's contention that medication the Veteran took for his service-connected hypertension, Diovan/HCT, contributed substantially to his death, as one possible side-effect of the medication was the development of hypotension.

Although the appellant sincerely believes that the Veteran's death is related to his service-connected conditions, this is a complex medical matter requiring training and experience which the appellant does not possess.  Specifically, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the causes of cardiorespiratory arrest, brain anoxia, severe hypotension, and small bowel obstructions with sepsis, as well as pneumothorax, and the impact hypertension medication may have on such fatal diagnoses.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the cause of the Veteran's death, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board finds the opinions of the July 2007 VA examiner and June 2016 VHA examiner to be significantly more probative than the appellant's lay assertions, the articles submitted in support thereof, and Dr. K.W.'s opinion.

Accordingly, while sympathetic to the appellant's claim, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Entitlement to Chapter 35 Benefits

Chapter 35 benefits, Survivors' and Dependents' Educational Assistance, is a program of education or special restorative training that may be authorized for an eligible person, such as a surviving spouse, if the applicable criteria are met.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.  

Basic eligibility for certification of Survivors' and Dependents' Educational Assistance exists if the veteran:  (1) was discharged from service under conditions other than dishonorable, or died in service; and (2) has a permanent total service-connected disability; or (3) a permanent total service connected disability was in existence at the date of the veteran's death; or (4) died as a result of a service-connected disability; or, (5) if a serviceperson is on active duty as a member of the Armed forces and is, and, for a period of more than 90 days, has been listed by the Secretary concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in line of duty by a foreign government or power.  Service connected disability or death must have been the result of active military, naval, or air service on or after April 21, 1898.  38 C.F.R. § 3.807.   

In this case, the Veteran did not have a permanent total service-connected disability at the date of his death, nor did he die as a result of a service-connected disability.  Thus, the criteria for basic eligibility for Chapter 35 benefits are not met.  Consequently, the appellant's claim fails because of absence of legal merit or lack of entitlement under the law.  Where, as here, the law and not the evidence is dispositive of the claim, the claim must be denied because of lack of legal merit or lack of entitlement under the law.  Sabonis, supra.  


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to Dependents' Educational Assistance benefits under the provisions of 38 U.S.C.A. § Chapter 35 is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


